Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 02/03/2022 with claims 1-20 are pending in the Application and claims 15-20 withdrawn from consideration as directed to non-elected invention and claims 6-7 withdrawn from consideration as directed to non-elected species. 
	Upon review and examination, amended generic claim 5 is deemed allowable and withdrawn claims 6-7 that belong to other species but that otherwise have all the limitations and depend on the allowable generic claim 5 are rejoined and allowed. 

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	-- Cancels withdrawn non-elected (without traverse) claims 15-20 --

 
Reason for allowance
 
 
2.	Claims 1-14 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-4:
 None of the references of record teaches or suggests the claimed package structure having the limitations:
a planarization layer and a wall are sandwiched between the first package layer and the second package layer; the first package layer and the second package layer seal the wall and the planarization layer; an orthographic projection of the wall on the basal substrate surrounds an orthographic projection of the planarization layer on the basal substrate and the planarization layer is restricted within an area enclosed by the wall.”--.
In combination with all other limitations as recited in claim .1
II/ Group II: 5-14:
 None of the references of record teaches or suggests the claimed electroluminescent display substrate having the limitations:
--“an electroluminescent device disposed on the basal substrate and located in the 
display area; and
a package structure;
wherein the package structure comprises a first package layer and a second 
package layer stacked on the basal substrate;
a planarization layer and a wall are sandwiched between the first package layer 
and the second package layer; 
the first package layer and the second package layer seal the wall and the 
planarization layer; and 
an orthographic projection of the wall on the basal substrate surrounds an 
orthographic projection of the planarization layer on the basal substrate, and the 
planarization layer is restricted within an area enclosed by the wall; 
and wherein the orthographic projection of the wall on the basal substrate and the 
orthographic projection of the planarization layer on the basal substrate at least 
completely cover the display area.”--.
In combination with all other limitations as recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897